Case 18-03033-bjh Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 1 of 35
C 18-03033-!1;'|1 Doc 22 Filed 06»'25!18 Entered 06¢25¢18 15:44:44 Pagc 1 ot 39

UNTTED STAJES BANKRUPTCY CCURT
NORTHERN DISTR|CT OF TEXAS

lN RE: . CQSO NO- 17"32255-BJH
HALNUT HlLL PHYSlClANS
HOS PITP.L, Ll.,(,` .
DebLor.
éc§rr M- SEIDEL, Tausrzm,. Adv. Nu_ 18-03033-5¢"
Plainniff, .
. 1100 Commerce SchQL
v. . Da]las, TX ?5242
hr. JGDE EEDICAh S.C., .
INC., .
Dcfendant. ; June 21, 2013
. . . - . . - - . . . . .. 9:09 a.m.

?RANSCRIPT OF MOTJUN TO COHPEL RE: DISCUVUH¥
U€SCOVERY RESPON$WS AND PRODUCTION FLLEU BY
VLATNTIF? SCOTT F, SBlHHL
HRFORE HONCRRBLE UOUGhAS D- DODD
UNITED STLIES BANKRUPTCY COURT JUVGH

RPPZRRHNCHR:

 

per Ln¢ Plainriff: Munsch, Hardt, Kopf & Harr, PC
By: DAVOR RUKAVINA, ESQ.
JULIAN ?, vnsxx, ESQ-
500 N- Akard StreeL, SuitO 3800
ua;;d;, Tx 15201

hudio OperuLor: NicoLe Wnillington

P§oceedinqs recorded by e1ectronic sound Lccofding, transcript
produced by Lrauscription SGVViCe-

 

J&J COURI TRANSCRIBBR$, INC.
268 Ev¢rgreen Awenue
BAnilton, Nev Jhrsey 09619
B~mailz jjcourt@jjcourt.con

 

{609} 586~2311 Fax No. (609) 587-3599
8§Jung¢gpons¢§ounmn;m$pphL001

 

 

Case 18-03033-bjh Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 2 of 35
cas& 190303341]1. non 22 Filed 06:25118 Encered 06¢25;13 15:44:44 Page 2 m 39

 

APPEARANL.`Z~'.$`: '{Cuf'l L ’ d:' :

For the Dofcndan::

?Or Cc:uer Corporation:

Kohner, Mdnn a Kailas, S.C.

Bv.~ Nm.mlm A. BIALZIK, ESQ.
SAMUEL C. WlSUTZKUY, ESQ.

washington Builciinq, Second h'looc

BarhabaB Hv$lnuss CenLer

4650 N. POTt Wa$hingfo£ Ruud

Wilwdukce, WI 53212

?adtield & Stoul, L.L.P.
By: JOHN E- JGHN$ON, ZSQ.
705 ROSS Avenue

hal l.as, TX ?521>2

Fi$hmun Jackson xonquillu PLLC
BYZ MARK H. RRLSTON, ESQ-
13155 Noe? koad

TOHC£ 3, Suihe 700

Da]]as, Texd$ T524U

I'I-L~.¢.' m?`\`.`l':l :n_: l: l : mcconmnp§¢.p_j‘l,~)ol£
WWW-JJCOURT.COH

 

Case 18-03033-bjh |I_)oc 56-1 F_i|ed 10/05/18 Entered 10/05/18 23:58:20 Page 3 of 35
cas§ la-osoas-mh noe 22 r=lled 06§25118 Enmrea 06:25¢13 15;¢4;¢4 page 3 ar 39

3
1 [The following is Lhu requested excerpted portion
2 of the pr'oceedlng:s.}
`5 l\'|$. H'.Al.?.lr<: {+ood morninq, Yc>ur H<.)nor. I didn'L ch

4 a chance Lo nmkc my appearance before. T am Melinda Bialzik,
5 hare wi th my colleaque Samuel WisoszCy from Kohner, Mal'm &

6 Kailas in Wlsconsin on beha1f of St. Jnde- Thank you.

 

';' 'l'Hl-: COi]R‘T: Gocd mocnlnq.

8 MR. RUKAVZNA: Moy l begin, Yr>ur Honor?

§ THE CCURT: You mdy.
10 MR. RUKAVENA: Youc Honor, obviously wc’re here On
22 the Lru.*_,'LL-c-’S motion to compel dis<:overy, and I thnk -- if L

`;2 can give `r’r:ur Honor '°,u;;t_ a brief kind Of a background OF how W€
';3 see t'_hi.-_,' gagc. I’Ve been doing this for 'a`f year:.;. I'v<: lacvc;"
l\‘= tried a preference <.:el:.z<_‘. I was a 169 C]ef'k for two Vear:=> to
15 Judgc Roboxt l.. .'.ones. He never tried a pl‘elcz`t'ncc CaSC. ‘l‘he
16 trustee has been a trustee for a1mns: 3D years and he cun’L

1? remember if he's ever tried a preference casc. And the reason
18 why we don't try preference cases irank_ly is because Capah]e
19 .>ttorneys, knowing all Lt-.¢.> lucLs, knowing the haw tend +.o know
20 where a preference Case shouid 3e1'.1'.1e end, thereior.'e, Lh<:y

21 scltlc t.hem.

22 In Ltlis casc, four ?lc>no'r, we've sent 60 pceiecenr_'e
23 demand `|et'.ters. We"~.~'e already settled 70 prefeT&nCeS Wif.hout
24 Lne need for filing .=m'it. We have llled only a handful Of

25 suits, about tcm Sujt;s, and those were filed L`ol' ole 01 LNO

81,.~'1.;:1::3<:5¢;0:“..,;>501)".€.'f`.;l|-.'lpp`¥.CC§‘»
M. JJCOURT . 001

 

 

 

Case 18-03033-bjh Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 4 of 35
Cas£ 18-03033-b]h Doc 22 Filed 05!25!18 Enlered 06¢25!18 15'.¢¢1:¢1¢1 F'age 4 of 39

L,.’¢

\.`l

10
11
12
13
14
lb
16

17

 

 

 

4
ZCQSOnS, eiLher Lhe preference defendant did not got back 10 us
un sur preference cammunication$ and dcmands, or Lne case
involves unique FACLS, SCCh as four Honor wi_i near is the case
hQYC w}Lh rCSpucL Lo a consignment agreement and alan a
bc):z¢'n; [')] .

Su all that is to sav that trustee and counsel in
order to he ah1e 70 do their job and etticientiy admiri$rratc
an estate and nOL burden courLs with need]ess actions need Lo
have discuvery. They need to have informati¢n, so Lhey can
umke iniormed decisions-

ADd EL. Jude, Your Honor, in thi$ cas¢, dcspiLc
mOuLhG Of Waitidg fGT di$COVery, has uvL afforded us reasonahIe
discovery, such that we can take additional discovery ur even
form 4 Linu; opinion as to what the theory 0[ Lhe case is and
where this ease should go.

The¥c arc e Lcw unique facts abort this cage Lhd; I'm
BEFC Lhc CoucL has seen in our moving papers, SL. Jude has
filed a $130,000 503[b}[9] Claim. 503[3;[9], 38 Lhc COurL OI
CO¢I$C kuc“$r requires amongst Otbcr things LhaL St. Jude prove
OYdina:y CCucsc. Ccdina:y course is a1so an aj£i;mulec
delense- Tt 3150 requires that St. Jude prove velne. so we
have 6 3130,000 bU}[b]{B) in addition to thc large p£clcrence.

1'])0 OL.'lcl' unique £a::r. about this case is L.'l.'lL the
L:usLee has been informed and 1 Lhink -- I don't know if

there'S a dinHT€ db$ut this, LhuL 3L. Jude mistakenly

WWW.JJOOURI-COM
5: .Juchm:»vun£cCoctc:pdnpp§;-{J{J-L

 

Case 1

10

11
12
13

14

25

 

 

 

-03033- -b§h DOC 56- 1 Filed 10/05/18 Entered 10/05/18 23: 58: 20 Page 5 Of 35
18-0303 b}h Doc 22 Filed 06¢25!18 Entered 05!25!18 15: 44: 44 Page$ 39

r
.l

delivered the aame shipment twice on the eve ol bonkruptcy. in
other words, Lhe debtor made an order, placed an order for X, Y
and Z, St_ Jude delivered X, Y and Z, and then mib 'takenly
delivered X, Y and Z aquin. JuSt yesterday We Went to the
hospi;ul, Lhe landlord finally permitted us ucccs$, and we took
these boxes of whaL was delivered mistaken1y we were iniormed
by Lhe dcbtor's former manaqer. ThuL’s important becau$e this
again goes to a huii(bi (9i and a new Value analysis end,
an;c£or¢, why communications wiLh LhC debtor are important.

Thc Lhird thing that makes this cas e unique iS. as
Your Honnr has seen in our eppendi¥, HXhibjt I, there Wu$ u
consignment agreement in place herc, and as we have briefed,
connignmenL governed by the u¢C can take one cl Lwo forms and
which of those forms it is basically decides Whether title
transfers and when title transfers- ThaL's criLiCal for any
now va1ue analysis. THaL'S CritiCa1 FOr any Preference
analysis.

50 we do have potentially a consignmcnt agreement
here and thot’$ Certainly what the Lruchc has been informed
Fram his inlcmal analysis prior fn Filinq this ddv€rsary
proceeding.

end Ln¢ final thing chat's a little m'_L uniun about
this case, Your Honor, is that acco£ding 20 St. dude’$ nwn
appendix in rumpun$c to this motion, they did puL Lhc dCthr OR

a credit hold. TnuL I Lhink goes right to one 01 Lhe laCL$ Or

B.,.¢,'utl-¢_'-{c-_, pr>. ` Jn'i'.empr.&ppx. GOC~

M. JJCL\URT - vol

 

 

Case 18-03033-bjh Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 6 of 35
Ca 18-03033-bjh Doc 22 Fi|ecl 05125118 Emered 05?25)‘18 15.'¢14:44 Page 6 0f39

 

lb
16
`lT
18

19

 

21
22
23

24

 

{)
FJCZOrs Lhc couri» look at for ordinary ¢eruu mgLLors.
PuLLing the debtor on a credit h01d ¢QLLaiuly ai:ects what
happens With nonfemporancous exchange Or prepayment or whether
antecedent dObL, QL cetera_

1111 this is to say chal. l_he trustee has a 'io.gitim.>t<.\
benafid$ need lor relevant discovery regarding Lhuse unknown
issues. Th Othe: word$, Lhis iu not an ordinary preference
case where they give us the invoices, they give us Lhc puckinq
Slips, Lhcy give us whatever contract there ndghL be, they qive
us bills Gf lading and then Lhc Lrustee cat Fiqure out, okgy,
WhH? is th¢ Urdindry Course, what is the valuc.

Thi$ is a Ca$e VQIY much where we see how the people
On the ground were LreaLinq this. we need Lu aug very much
What thc QCLudl practice WBS 10 See Which 01 Lhcse consignment
aqreement§ this was. four HOnor, we’ve given Ynu an exhibiL
he?&, OHQ Of their own invoices, ? wa]k you through lL, which
ShGWS thc duLc ol delivery of a heart va1vc, Lhc duLe cf
delivery ol Lhu hearL valve to the hospit$l 15 d[Lcr Lhe date
thaL LhdL heurL valve was implanted inLo ;h¢ paLient- That's
impnsaih]e. ThaL*s impossible that a heart planL -- Lha; a
hcacL valve implanted on way 28th luL says was de1ivered on
¢;`111`1{‘. l,

Scr uguin, we're not dea1itg w;Lh n black and white
Simplc siLuaLiOn her&. WQ'YB dealing wiLh local sa1e3 peoplc.

We‘re deaTihq With local Sal¢s people perhaps deTiv¢ring ncarL

anéude..?.csnc'l::c'.)o::cr_'pmppx.GG¢".

m.JJ`COURT.OG¢

 

CaSel;

 

-03033-b'h DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 7 Of 35

cas 18-0303 -bjh nos 22 Filed 06125118 Ermered 06¢25:13 lsmm Page 7 or 39

12

 

 

VBTV&S and Stoms and other imp1anteb105 and pacemakers on an

a$-nccdcd basis because the patient is dying on the tablc.

§FedEx dnESh’t COme faSL cnough to save a patient's lile.

Aqain, WO need these communications wth Lhe sales
peoplc. WC need whatever nontracts govern the relationship
WiLh the Sales People. WC nccd all communications with the
dCbZOr. Thc$¢ are reasonable discovery rcquc;Ls that 1 humbly

submit von womd have in any case ot any size- find for SL.

'dude to flat rcjcoL Lhose discovery requosLs is a little bit

juuprccedented I would suggest.

This is not a 520,000 case. This is not a simple
CaSB. ADd Lhi$ is a case where we’re testing Lhe meLtla or the
:wCIiLB Of their OWU 503(5}[9] and Lhcir own affirmative
defenses.

I add LO that the bnil€rplatc and Lhe generic and the

~qeneral nbjection$ LhaL SL. Jude has asserted which dozens and
:602008 02 Cd$CS lrom Lhis court say are impropcr, and perhaps

:You£ Honor thinks Lhat we’re being a Stickl¢r on Lhat_ Perhapg

Yuur Uonor Lhinks we’re beinq unreasonablo, buL wc'ce not
because Counse| and parties hidc bchind those general and
boilerplate ObjCCLions, so that you never really know what they
produced and never really know what Ll-.ey've wi thheid.

hnd With due respect to St- dudc, in all Lholr
communications back tn u$ it's double speak_ It's 0rwel]ian

double Speak. |f they h&VC really produced everything that's

8:.=1unef'»espr>nse00c be;z\;)mp p'x_OO'F

IWU.JJCDURT.COM

 

 

Case 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 8 of 35
l.'.`al:;lll 18-03033-b]h DOC 22 Fiied 06!25!18 Enlered 06125!18 15:44:44 Page 8 cl 39

 

l`!
18

`|‘3

21

22

 

23

24

responsive Lh,d'.’s in their pnsse:s:'ior.», cu:.iLudy and COT‘t-¥'O‘.,
then state sc in ‘..n<: response to the l€'.~'l'. '[‘l'lat':s whai. L]lis
l:ourt'.’s precedent requires. .[f they have Wit'.`.'lheld a docunm:nL
by L'a'.<_~gory r_>r individuaN\/‘, then sLaLL~ :s<.), 30 that WP. know
what’s been wiLnncl<.t. 1£ they are re`l ying Or. an ObjucLi<Jn,
Lhr_~n :_;L.ch 30, so that the Court today ct~.n d<:<;;ldc Whr".,the?’ that
objection is vaiid. And il thcy are -H$Rnrt'inq a privilege,
Lzu_=.u .~;;L.il.'c so and state wha.~. is wil.:ltu.-l~.i on thc base of
privilch ama provide a privilege loq as necessary T`.’l¢:~y
cannot hide behind boilerplate or general objections

h|]d, fina' ':Y, four H:)ncr, '_'L certainly did T`-Ot.
prejudice u:_;, hug '_]‘_cy die get their objections on Lil<: Or
rather to us late end we s~.um.lL Lhat :hcy'vo. waived any
objections that otherwise be valid- Agaix'., I Cnn't tell you
Lha: we were preindiced by LhuL sher dclay, but they have not
soughL any relief from that.

30, You” H¢'~.nnr, that i:s Lt1e bulk 01 our C~ASI?.
'L'm_-L'l_-’-_; 1101 mu<:.’\ more T can sav. .L'n'. sure Y<.)ur ]Eollor h-H-¢ read
our mariqu papcr.‘.i. Wc're Seekir.q basic minimal discovczy 11ch
LhaL is targeted and that cannoL bc overbu:dcnsom¢ for a multi
billion dollar company like that.. lln".ess Ycur Honor haas any
quosl;`ll>n$, l"|`| yield the pcdium.

Tlu;; COL|R'|': .\lo, I' have none- LeL me near from .‘}t.
..`1Jde.

MS_ E,IAI.~ZIK: Cour.£ mo£ning, "(Ol`n‘ ||0'10". ¥Our HOnOI,

B:Ju:lcl-’,:~:';¢czscm-=;:mpp'zjos

m..T-TCOURI.OG!

 

Case 1 -03033- -b`§hbD 00 56- 1 Filed 10/05/18 Entered 10/05/18 23: 58: 20 Page 9 of 35
l

21
22
231
24

25

 

18-0303 h DOC 22 Fl|ed 06125}18 Entered 063`25¢’18 15 1244 44 Page 9 Of 39

we agree that preference cases are typically settled wiLhQut
the need Lor a trial because pa?tics can evaluaLe the
information and chermine whether there arc valid defenscs.
Th¢ same is trne 01 a 503(b)i9} case, and iu both cases here
where we have a hUH{b)(9) case that is bag ed on claims of
producL deiivercd wiLhin the 20-day period and a preference
action where the defense is a new value defense, and new vaiue
again is based on product that is delivered wilhin the QG-day
period Zhat has Lhe ve1uc, those are both very straightforward,
v¢ry routine dams and defenses um‘. can be evalual.ed off of
invoices and prooL of delivery.

And, Your Honor, SL. Jude has provided invoiccs,
proof oL delivery, packing slips. Now, we understand LheL
there may bc something that Lhc Lrustee finds confusing on an
invoice- Fnr examplc, he'a incorrocL in stating that Lhere's a
date of delivery Lhat's after the date cf the procedure, but
there is on the invoice what appears to bc a ship date after
the daLe of delivery. WQ understand how Lhat might he
uonfusing. A tarqezcd iuLe:rcqatary request could have
resolved that hecausc, as we put in Lhe dec]aration oi Richard
Genovesc, there is an explanaLion for that, and aiso Gregory
Howett [phouetic]. The exp?anation for than is it's simply a
CQmpuLcr tunctian-

Hhat happens here in those cases, as Gcnovcse

prlained, WhOn you have a hand early delivery, meaniuq, as Mr.

55dwdeEwsncnscGonuxnpmhppm.009

WWW.JJCDURT.COM

 

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 10 Of 35
Ca 18-03033-bjh DOC 22 Flled UG!Z,§IIS Elllef€d 06}25{18 15244244 Pag& 10 Ol 39

16
17

|8

20
21
22
23
24

25

 

 

Rukuvina indicaLcd, that a sales agent is on Site at Lhe
hospiLal, usually in the da1ivery room, and he dellvevs produul
to Wuluut Hi11 during the procedurc, that is the implant daLc,
than is tug delivery daLe, that is the ddLe of servicc. That
is consistent on all documents we previded-

Thcn Lho sa1es aqan goes and he cn§ers information
inLQ his computer sny¢m, and at some short1y thereafter date
his compuLcr system upioauu information iuLo the $t. Jude
billing system. Ihc $hip date rcilCC!$ zihplv the daLC that
the information is Lcanz[erred from one computer system Le
ancther.

Nuw, again, had we had targeted discovery On that
kind 01 d quos:iou, we could have produced dcclardtion$, which
we have now puL in the reco:d, and we have offered from the
very beginninq to provide Mr. Genovesu himself and Mr. HowcLL,
if the Lrustee would like Le come te Illineis, to sit for a
deposition LO explain the procedurcs, to explain Lhdt fhefe was
no consignmen; re:ationship. Ther¢ simply is no evidence
anywhere 01 a consignment reluLionship. Yes, thc agreement
provided than one could have been sen up. but there’a nn
evidence it was scL up. we have Lustimony confirming iL was
never seL up.

311 el Lhe documentaLlen ind‘cate a delivery date
;hat precedes Lhe date of invoice, und, again, Mr. Genovese is

available, And as the Fedeva1 Rules oL Civil Precedure

S !,.4;`|_;¢9';{951;01'. s.;>f}nn'..¢'.::‘.'_.!t!.pp'.£.@ LC

WWW.JJCOURT.COM

 

030%§(-]%"|}31 DOC 56-1 Fi_|ed 10/05/18 Entered 10/05/18 23:58:20 Page 11 Of 35
18- -b]h oc 22 Flfec!06125118 Emered 05!25!18 15:44:44 Page ll of39

ll

explicitly state in 261b][2], ii thcrc's a less burdenSch

  
  
   

nmLhod for a party to obLain the information it needs, that'S
:what should be pursued.

Now, we don't even understand exactly whaL it is tnaL
Lhe trustee Lhinks thaL St. dude should be looking for. St_
:Judo has produced all of the records thaL is has from the
places that it knows those records are likely Lu exist, ita
;computor syscems thaL have billing records and invoice records.
;IL has not searched through archivcd e-mails co see if there
might bc some randemicommunicaLion that rci@:ences walnut Hiil
ibocause thers’$ no reason to do chat- Wc have all Lhc
~inlormation we uaed- lt’s burdensome. It's expensive- The
trustee has acknowledged searching archived records is
expouuive_

And Lhe trustee has what iL needs. Thc trustee could
ask Mr. Genovese Lu sit for a duposition. Certainly ii
something came up there Lnat, again, a narrou, Larqeted reason
`fo: some additional discovery requests, thaL would be
vapp'oyriatc, but Lhis broad fishing expedition ls uct.

And let mr be clear, SL. Jnde is ncL hiding behind
§ any boilerplate obiections. We have bean explicit in phone
conversations and in writing thaL there arc no documans that
are - oz inlormation thaL is being wthheld based on
24 boilerplate Objection"_ HR told Lhe trustee he could deem our

7-5 rO$p<)nSs-=» amended Lu reflect l.'.naL, if thar's impanan to him,

SbJadMaspxmfazon:cmpaa;¢p'x.r a :

WWW.JUCOURT,CUH

 

 

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 12 of 35
ca51 18030331;1¢. ooc 22 Fued 06125;18 Enlereo owens 15;4/.1:44 page 12 of 39

1
21
3

4
>l
6
l
3
§l
10
ll
12

1
4

'g\.’

ld
13
15
lll
18
19
20
21
22
23

24|

25

 

12

but we are relying solely on specific objeoLions thnL we've

been willing Lc discuss with the Lrustee from Lhc beqinning.
And, again, we’ve said, Ldkc Mr- Genovese's
deposition, get the information you need. Thjs is

straightforward, and we believe that whatever queoLjons he has
abou; the way these invoices look could be answered in a much
less burdensome aid diliicu]z manner.

THR CCURT; nil rian. Truetee, response, anthinq?

MR. nuKAVINA: Yes, Ycur Honor. § think counsel‘u
arguments prove exactly why discovery is appropriate ncre- She
says that ztere‘s a consignment contracL, but the parLies never
had a consignment ngreement- She says that there’s apparenLly
misLakes with Lhe computer programs that print wrong dates on
invoiee dates- This is why communications regarding these
matters are eritical, dc we can teeL, four Honor, wnaL counsel

save, so we can teeL what Mr. Cenovese savs. Of course we will

depose Hr. Gnnovese, but we should not he required Lo depose
him belore we see nis own governing contracts and his own
communicoLiOhS.

All you have to lock at, Your Honor, is Exnibit J in
our apoendlx. This gentleman WHS implau$¢d With a PDCCmak&f
and Lhet HxhibiL J expressly says that the date of implanL was
Mav 24Lh, the corresponding invoice says ship dch Mav JlSL,
invoice duLO duhe lZLh.

Your nunnr, with respect to Lhenl$ayinq tnaL they're

§t._¢."_‘;c`,c}§cnzx):‘_'.'_€¢;lbém 7 APPT f`.-'¢. B.

IIN.JJOOURT.COH

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 13 Of 35
Ca$d 18-03033-!|§¥1 DOC 22 FilEd OBJZSII.S Enlefed 06125¢18 15;44!44 Page 13 01 39

10
ll
12
13
111
15
16
17
LS
19
20
21
22
23
24

25

 

13
withdrawing their general objections or boilerplate obiections,
that’s not what Lhey says in Exhibit G. ln EXhibit G in a
luttcr, in a ?etteT, not in a formal response, they say LhaL Lu
Lhc extent you deem our objections and responses rovised,
acoordinqu, you can deem them revised by this dcthI. Wel],
Your Honor, serve a olean response Lo discovery LhuL OmiLS the
qenecal and boilerplate ObjeCtiOh$-

And, Your chor, this is noL a iishing expedition.
Tnes@ are targeted discovery requests. We're happy to discuss
further narrowinqs of them, il requircd, once Lhey get past
Lhcir general objectiona_ These are not discovery rcunSLs
LnaL say any and all communi nations qr>inq back Vears. These
are targeted requesLs icc Mr. Genovcsc'$ CUmmuniCatiOhS and
coquchs, the other sa1e person’s communications and
contracLs, and communications going back and Fm'=.h with the
dcbtor. That’s targeted, Your Honor. Thank you.

THE COGRT; 511 righ;. ! know you -- all counsel
know that judges iove discovery dispuLes, We Stay up at night
hoping LhaL discovery disputes COme in, as T did last niqht-

First or ali, an :.rusL¢c I th.nk pointed this out.
buL for the benefit of everybody, including Lhe LrusLee, Lhi$
is not a hearinq on a moLion Lor summary judgment. L am not
deciding whe;her there wash whether there was not a
CODsignment. However, there are enough papers in there that

suggc$L that that is an area of relevance tc the inquiry.

Bt..J.ninRas;>a::scCcnimn;;:i‘,J',J'x.Ol 3

m. JJCOURT . CGI

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 14 Of 35

Case

-\)

 

l'!
18
13
20

21

23

2d

 

16-03033-b]h 000 22 Filed 05!25!18 Emer€d 05!25318 15:44:44 Page 14 01 39

14

lind we'ro nr>r. talking about $’?5,000 »:haL somebody
paid LU an uuLo purLs place in Lhe 90 days before bankruptcy-
This is big money on boLb sides. So I think it justifies a
little extra time and attontion,

Having said LbaL, I would tell the trustee’s counsel
Lhat, YOU know, not RVRbeOdy Settles. You know, il everybody
gettl¢d, you WOuldn'L need me and the other peopie who, You
knsw, qet these really nice robes. 50 the [a¢L thL SL. Jude
is hot ro?lihg ever is -- LhuL's really of no import, and l am
not viewing unybudy’s position in this as purely bclligcr¢nL
Lor Lhe sake cf being be?ligerent.

30 With those COMW£uLs in mind, here's the first
Lbinq I want to do, T want to go through the general
objections_ The trustee has got the better of Lhis, bgL noL
ettirely. I won‘; tail you wbaL T penoi?led in the margin of
my comf of the ger=era'l response which was rlLL.ar_-neu Lo Lne
tVHHtQO'S appendix, and I'm speci£isaliy looking at Uocument
lC, which purports to be St_ Eude's Combiuud qulim;nury
responses, H"=hi`o'°.r. ll to the trus:co’.s -- in Lne Lcu-.'»t.ee'.-s
appendix

This puts me in mind 01 an old railroad lawyers, what
we call bare qeneral denial, you know, with g -- and Lhu lizsL
Vear associate who Simply goes 10 Lhc chural Rules and ticks
Off OVOry single allicmaLive defense and saYs, you know, maybe

it'll apply, umybc iL won’:, but what can it hurt to Lhruw ii

61 .r.iu<l¢f`,e:,pcmoc€u;?:=:p‘m{:p'i{] l'1

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 15 Of 35
Cas 18-03033-bjh 000 22 Filed 05!25}18 Eml'.'r¢d 06125!18 15244144 Page 15 Of 39

lU
11
12

13

lT
lR

19

21
22
23
2d

25

 

15
in.

30 you all know bow this works. 50 wc'co going to go
through Lhis, and the big picture here is that $t. Judc iu
going LU have to amend its responses, both with rcspch Lo
thERE general Objchions to make it absuluLcly clear what’s
been produced and Whaf 15 not being produced, and if there is a
claim Of priirilH<;v'-:l sz. J`uuc i.-.~ going m have to make Lnat
Claim unambiguously and it's going to have LQ provide a
privilege log to the trustee within a time that we can Lalk
abont. All righL.

So the qeneral responses objects to the extent they
impose any ObjeCtiOn, Lhis is Number l, greater Or inconsistent
wi th the E'ocicz.).l Rules of Bank:'upt:cy Proccaure_>.-s and the Federal
Rulos ol Civil Procedure. You know, Lhat’s an objection LhaL
is just QverhYOEd. YOa Can make that objection -- make an
Objection, il Lhat's an objection, in each response, so that's
qot to tome Out.

Numbcr 2, you generally objch Lo the extent that the

requests are overcroad, noL sufficiently particularlzca.

ZG|lhat'$ humbug Loo. You make that objection and response to

each discovery request, not a blankoL objection. ane again
that'$ tO CliminaLe any doubt about what is being produced or
whaL is heinq answered and what is not being answorcd,

Number 3, UijHtiOR to the OxtCnL LhaL they request

disclosure Of Cohfidehtial and proprietary information. That

St.¢_lur’.c}lespnnset.'omemprapp'x _Ol 5

WWW.JJCOURT.COH

 

case 18-03033-bjh DOC 56-1 Filed 10/05/18 Emered 10/05/18 23:53:20 Page 16 of 35
casd 13-03033-bjn one 22 alea 06/25113 amend census 15;44;44 Page 15 else

14
15

16

18
19
20
21
22
23

24

 

 

 

16
can bc raised in response to each discovery rnquest, no bianket
objections_

Numher 4, the same SOrt OF Ohj&CtiQn, but Lh15 18
directed LQ aLLurney!client privilege and Lh¢ WO?k product
doctrina, the same Lhinq, you have fn urge thaL a rCSpOnSC to
E'd\’_'h diSCOVOI}" `-"eqlle$f.-

I‘m noL really sure what Number b is, ouL generally
ui;¢ovu;y is not directed to posL-ldw$uit Cnmmnni€ations among
the lawyer and an clients. 'l'hose are -- I Lnink 1110 trustee
conceded that in his filingv, but 1 don't kncw whY that‘s
necessary Lu include ~'r., but I uon’i_ Ll;ink it's necessarily
appropriaLe.

ant | move Lo six HON, it'3 z general objection on
Lnu basis of whether it’s discoverablc under RH?& 26- YOu ]usL
have to make that iu connection with each discovery ruqur:st
ramon Ltmn a bianket: nhiec?.ior:~.

Numbcr Y, objm¢tion to the request LhuL -- Lh¢
requuuL seek documents already in the posse$$inn ar the debtor
or the LrusL:¢. w¢;E, that's an inuppropriaLC ObjCCZiOn
because €t’s perfectly permissible to ask for copies 01
document-uh The-gc may he ton-identical copies of dOCUm€n?-S, and
Lhc fact that the trustee or Lhc dOthr may a?r&adv have Lhcul
it does nQL gccos$arily eliminate thc probaliv¢ VBFUR 05 St.
J-.u.io’.=: possession 01 Lhr: documents in production of tncm.

The objecLivus Lo thc definitions that inquucLiOn$

Bt.¢."v\£el'\`):s_:>onseconwm '._app&:.O'. 6

IWW.JJOOURT.COM

 

Case 18- 3033-bjh Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 17 of 35
Cas 18-03033-b]h Doc 22 Filed 06!25!18 Enhered 06¢25!18 15;44:44 Pagc 17 of 39

G\UT
_

`-1

9

10
ll

't?|
13

14

15

16|
i`!

18

 

'l <1
20
21
22|
23
24

25

 

`|'¢‘

related -- you know, Lhuk.':s 'iuat something you have to make in
response to each individual discovery requesL, Qthough St.
Jude is -- rather thc Lrustee has taken d page out of every
pattern OY discovery request for the pgsL 40 Veara. uvcry year
they become a littTe bit more onernns. Nlih Lne advent of
electronic information lL became plupcr[QcLly, prismatically
onerous,

30, ali right, now ch's qo to the -- woll, actually
Number 10, discovery is continuing, 1 don’L know that you need
to include that, and -- because the ruTes impose ..1 continuing
ObliqatiOn to make discovery.

And Number 11 iS Wh¢rc you -- where Ht. Judc sorL Qf
CICuLCs Lhc problems for itsclL, buL it goes withouL sayinq, if
the general ObjeCLLvns are probiematic, Lhen incorporating them
into the individual response is oven more problematjc.

SQ all right, interrogaLurv 1, and all Lhese
interTQqathieS and requests far produ¢Llon commence with the
phrase subject to the general responae_

MU. KUSAV£NA: YOHY Uonor, we -- not to interrupt the
CoucL, but --

THF: (f{lUR'],': 'IQ.‘.`,.

MR. RUKAVTNA: -- counsel and ? agreed thaL we don‘t
have a problem wiLh Lhe interroqa;orics Lnus far, so certainly
il Yuur Honor wants to commcnl on them, but -

THH COURT: Okay. No, no, lct’s go -- let'a l was

5|-.Juchcsncnsc00nnec:npt.¢'-_pp‘z.m '.'

m.JJCOURT - CW

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 18 Of 35
Cas€'lB-O3033-bjh Doc 22 Filed 06.'25!18 Enle¢ed 06!25!18 15:44:44 Page 180139

 

lT
|8
19

20

 

18
<,;o'inq to say about -‘_hc int ~.'ragatorles _"~.t's simply i.he lead in
to ell of thom. ft’s incorporating general reaponscs.

ml ‘_'j ghr.- The l`ir;;L sol of production, all
cwmuunica:ione between Sl. Jvda and the debLor that Telate to
or evidence an agreement t:.) provide goods 110 the debLor,
inc?udinq documans 01 communications by which fha debtor
agreed to garne. C.'<.uy. St. .Jude’e objection is that "lt.'s
m,-er';-,roac and th,_~,t :i;-.'s non- rr.>pocLional to the needs oL the
uasc. Ttustee, T -- you contend that thet’s noL uppropriate,
correcz, and LhuL, in faa:, it's nol uv¢rhYOad, riqht?

MR. RSKAVLNA: Hnrrect, Ycur Hunur.

TER CO§RT: All right. What does SL. Jud¢ $BY?

MS. BlALZ:K: Your Honor, Lhc tefm ralat€ to iu
extremely brogd, and any communication that “Rlata$ to any
agreement would cover 4 agridd Gf thinqs thaL arc L¢ngential
and extraneous. We have provided all Uf Zhe actual aqre€mc£t$
LhuL we have in NOA_ Wc provided the invoice records. 1 don’t
know what we would gunn he searching for ii we were Lo look
through archivecl c-mull records for any i'clcccncc r.o walnut
Hiii tht could be considcrcd relating to their agreement to
provide goed:;- Thej_r entire relationship was an agreement to
provide quod$.

NR. RUKAVINA: uei}, but ns Lhu --

THH COuHT: Hcll, you know, you urge Lhe ordinary

couiuu uf business actually -- wc]§, you Criqinally urg¢d» and

tdd£u£»sponsoconvznpzapp&aOT8

NIN.JJOOURT.COH

 

Case 18- 3033-b`h Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 19 of 35
Ca$ 18~03

1

10
ll

12

 

13
20
21
22
23
24

251

 

]`h DOC 22 Ff|ed 06125!18 E\'Ilered UGIZSFIS 15:44:44 Page 19 of 39

19
L Lniuk your answer that Lhe ordinary course of business was an
affirmeLive defense. Now, 2 understand Lhere's correspondence
in wuieh you may have abandoned thdL, but your 50 - your
priority elaim under bOV and 503 that includes a Compenent 01
ordinary Cour$e of business.

So why does Lhat not still keep Lhe communications
between SL. Jude and Walnut nili relevanL end discoverable
wiLhin the meaning cf aule 26?

MS. HlALZIK: We1l, rouc Honor, Lhe 503(b} ordinary
course of business ia a different ordinary course of business-
The ordinary course el business where it’s a derense to a
preference claim is looking aL ordinary course for payment
purposes. hnd we are not relying on LhaL and if the we need --
if the CourL needs us to formally withdrew iL we can because we
have d complete new value defense.

ln Lerms of the 20 days, 1 mean, the evidence is
clear ihat the parLies were ordering goods, their medical
supplies lor the business of the dchor. Thoro's nothing in
there rn euggesc that this is not part or the debtor'u ordinary
course of business hero. And so what ore we searching for,
YOUr Honor?

There's, you know, records Lhat qcods were ordered
and delivered and I'm net even sure what possibly could exist
in same random liJe or e-mail oommunic¢Lion here thoL reTetes

to Lhis aqreement buL we've provided enough Lo show that Lhe

da¢mdeawscxm.sd_`o::emp!.)\pp'x_lj 19

WIW,JJCOURT-CGM

 

Case 18-

03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 20 Of 35

Ca 18-%033-¥)§|1 DOC 22 F1\ed 06!25!18 Ente|'ed 06{25!18 15!44:44 Pagl=,‘ 20 01 39

20
] g::<>:is were <:ei_ivc:ed pursuant to being ordered loy ¢ medical
2 fac".l ity and their mediea1 produe:s-
al MR. Rur<)wm.=,: won ---
4 ".'il~.¢. l`.OUR'r-. The 'l‘ru.~.;l_~_\o base said L]‘.at there was a --
`: the business was winding down by l_h<_~ time -- by ’.]\e time we
f.~ were 20 days pre-pe‘:.".t"_on. I think +_izuL's what I understood
? the Tru:Lee to sa\;. le that corr~.‘ct?
B MR. RC£<AVINA: Th,.l-;"s part el what we’ re ueying, Y{)ur
9 Hono:‘- had just to refresh the Ceurt.'s memory, there ~'.s
°~_Olevidence 01 a consiqrunenL. .‘Jr.- Jud<;¢_~ is saying there was no
11 consignment-__ Se I submit t..‘mL Lhere’s an ambiguity here and
12 the romur.icatious leading up Lo whatever agreements there were
13 o.' whatever cenmun;`-caLiou.~;; might have modified these agreemean
‘-_4 is abseluLcly reTevar;L. B-?-:ause le‘~_':.~» not f"orqet Lh,_zL Fer a

15 .'103[`:)`: [9} i_t"$ q:)t L<.) be ?..'} day:.;. SO, what daLc did t.1` tie

16 Lr.ms‘.=er to any goode theL amy er may nr.:L have `oeen shippc<i?
l'.i’ what z_mLL'- were qood.'_,- o;\;lered when Llle ilosp'i tal ceased

18 opel at inq‘?

19| 'l`HE: COURT: what oan: rJor:umen-:'.z are there to

20 predm:e?

21 MR_ RUI{A°\»'_LNA: An;_i, Your ltono:', there may not be bth
22|1 suspect given what we'vc seen so far in other cases that

23 Lhere's going Lr.: he whoever is the :-s:::_'ounLing person uf_ SL'.
24 -Ju:'lge, end we den't knew who that ia, Lhcre’s qoinq Lo be

20 commlni cetier..~_<, puttinq Lh¢_~ debtor on a credit hon, maybe

 

B:.J'c.deP,<;;; pmmeL;octoz.pt,!-.I>I:'x.nzo

WWW.JJCDURT.OQI

 

Case 18- 3033-bjh Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 21 of 35
C

 

18-03033'bih DUC 22 Filed 06125!18 El"l!€led 06!25!18 1,5.'44144 Page 21 Of 39

2|
changing thc Lerma of the consignment agreement, There may he,
I don't know ii there is, negotiations by e-mail leading up to
thc consignment agreement. There may be communications wiLh
the salesman saying hey, we don'L have the money to pay loc
this. Can We pay you for this old invoice or something.

T don’t know but l don'L think it's going to take SL.
Jude but a little bit 02 aLLornev time Lc go target ecrLain
people‘s e-mails and run certain word searches like Walnut Hill
or Like Rick heenard [phonetic) oc~someth$ng like that. and it
theIC'$ noLhinq that they can tell us Lilat after a reasonable
search they found nothing, no problem-

THB COuRT: These are all -- St Jnde, azr Lhese all
on elochenically accessible database?

MH. RUKJ'L"."INA: 'l'hey are urchived because St. dade had
a process of expunging e mails within 30 deys. We’re not even
sure what exactly is in the archives but we know thaL it is
expensive and onerous Fot us Lo go and do LhaL searnh. And Lhe
poinL is that we’ve ellered, aqain, we’ve offered tesLimenv
lrum the sales aqenL who was there who can confinm un¢Lher or
not -- it’s a simple question - ciLher there was consignment
inventory er there wasn't- nnd iL he can provide the
testimony, an oral testimony that is consistent with Lhe
docmnent'.s, why Should St. Jl?d£*. have Ln go through l.he burden oi
trying Lo get an TT specialist to come in to Figure ouL what's

on the archivc.

H‘.~=m .'1<=.-'¢"¢.'.'.= pcuseCoc:nEpt.App'x 03 1

m.JJCOURT-C!I(

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 22 of 35
case| 18»03033.njh occ 22 Fued cessna sneed seems 15:44:44 Pag¢ 22 of 39

m
20|
21
22
23
24

Zbl

 

22

The Trustee, in his own papers, has admitted he's
not searching the debtor's records which de has archivcd. He
could look lcr Lhese same e-malls between Lhe parties talking
abcuL Lno lack of a consignment relaLienship in the dcbtnr’s
records and he doosn't wanL to do it because it’s sxpensive.
The same is true loi St. nude and lhere's no reason for it
because we have plenty of evidence and other less burdensome
ways for the L:uStes to ask his questions directly fTGm Lh¢
sales agent who was ;espnnsihle.

MR. RUKANINA: Mighl l rep?y, You: Honor?

run COURT: Yes.

MR. HUKAVINA; Yonr Honor, Lhe prOb?em With SL.
nudge'n poleion is that i. is their burden evidentiallv LU
prove what counsei just said. and they have not proven
whatever burden she alleges there may oe. Now, | represent my
law firm all Lhe time. And ee-acchiving e-mailu is as simple
as m‘ sending an e-muil to my £T people Sayinq crack open this
archivod e mail. IL's we’re not talking about e-mnlls Lhat
are Len years old thaL age stored oil siLe. He’re talking
about a very simple process of de-arnhivlnq and» liTRfAllY:
lL's :b¢ press cl a hutton. And Lhe reason why we havcn't
searched all of the debLoi’s communicaLions is because we don’t
know where to search.

50, it’s net L;nc what counse_ said that we're juSt

iles refusing Lu. we have sediched, for exampl¢, RiCk

§§ L;.";:.‘.Q;-{ospoc_:',:e$n'. lr¢u.'.' _:ll='._$_D '.~:.Ci?.£

WNW.JJCOURT-COM

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 23 Of 35

Case

 

10
ll
12
13

14

 

23
24

25

 

18-03033~bjh DOC 22 Filed 06!25!18 Emcrcd 06325¢’18 15;44:44 Page 23 Of 39

23
Lccnard’s o-mall communications. IL's nut hard because we know
that he's the purchasing manager. But we novo somaning like
315 employocs. Sc, Lor us Lo go through the 353, because we
don'L know, we'ce not the debtor, that is a mnch, much, much
grQaLcr burden Lhan Lor SL. Jude to send an e-mail to Five or
ten employees saving, hey, do you have any communicaLions wiLh
the debtor going beck -- remember the HO$piLdl was only open
for two and a half ycara. Nc'cv not Laikinq about 15 years of
oom.lui ca L ion .

TUH COURT: All right, now --

MS. BIALZIK: Your Honor --

MR. RUKAVINA: Wc erc administratively --

MS. BIALZIK: ¥our Bonor, employees wonldn't have
access to their e-mails. T just said, those e mai?s arc purged
after 30 days so it is an onerous deal of going and getting an
lT specialist to go in and look aL nrchiveo Lilea. I oon’t
even know where those archived -- l don’t know where hc’s
chLing inlozmaLion abouL whuL Lhis process would be but it’s
not do simple as asking coployecs Lo check their own e-mails
because Lhosu employees don'L have access to their own e-mails.

MR. RUKAVTNA: chr Honor ~

THH COURT: Hight. But l'm -- okuy, ch mo see if I
can save everyone’s breath_ I’m overruling the objection and
l'm going to give St. code 14 days to produce Lhc oanr

documents. It I need to be specific, it's archived e mails and

St.,¢,`n.'ie?!es.;>o:~§ ."..': n se rn;i:,:\ ;l;i‘x_CZ-'.'>

WWW.JJCOURT.COM

 

ease 18-03033-bjh Doc 56-1 Filed 10/05/13 Emered 10/05/18 23:53:20 Page 24 of 35
casd18-03033-bjn ucc 22 eleu 06¢25¢18 Eme¢eu 06!25118 15;44:44 Page 24 of 39

11

12

13

14

 

 

24
if 14 days is unreasonah1e, !'m amenable to echndiuq LhaL leO
by motion and I would cxpczl COua$Ql to COOPCYate 03 fhat. But
we'?e not zalkinq about e-mails Lrom Lhu dawn 01 LhO O-mail
e:a. We’rc Laikiuq abcuL c-mull$ 14 mOnLhS JQO. That'S no€
terrible 1ong '5, 16 months aqo-

So, all right, Requeet NumbeT 2, a11 documents and
communicaLions wiLhiu one year before LhD p¢titioh, that
details shipments of qoods icom SL. Judc Lc Lhc deLor
icr_~nLiJ.ying *.hc goods shippod, priccs, date of shipping and the
date the debtor ordered the qoods. Once again the ob§ecLLou
that it is overbroud, iL is noL proporLLouul Lu Lhc needs OI
the case it’s subject Lo Lhosc general objchiUns and in LhuL
objection there were documents produced in respnnse 10 the
First interrogatory- f would suggest that -- well, let me hear
Lk'.<.> urgulr.CnL.

VR. RHKAV|NA: ?our Honnr, the argument is the same
for Numbc;' 3 -- R<:qu<:.:;L -'_\`-mr.bur 2 and Nwzl':.)<:r 3. I Lhin§< thdL
St- duda has produced cvcrthiug Lha;'s responsivu 50 il LhaL'S
a.t:e case Luun -.zll Lr.cy have Lc do is withdraw those general
ohject€ons and say hey, we produced what’s responsive. It they
have noL produced whet's responsive, then l have further
erqument.

'I'l'|l‘: [I:f'l||*`.'|'! ST.. `Illt'ie?

MS_ BIALZIK: SL. Jddc has produced cvcrthing LhdL

we’re aware of that's responsive-

8:4|1:<:-.~.!’¢>3';:®9>£,'0;*.c:':g?t.&;-p‘x_lj§t4

m.J¢JCUURT-ml

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 25 Of 35

C

10
1]
12

13

lb
16
17

18

 

 

 

mama-nih one 22 nies umwa Emerea os;zsna 15;4¢44 Page 25 of 39

25

THR COURT: All right.

MR. RUKAVINA: OTth than Communications‘ of coug$c.

MS. HIAbZiK: Other Lhan ccmmnnications.

THB COURT: Rith and then -

MS. B|ALZIK: Ycah, and that’s what -- in addiLion
was Lhe Communications beeanee, again, we [elL like that was
overly broad hut

THR COURT: Righl. All right. Well, you’v¢ made
that argument and I've r.'uled.

Ckav- As to l<eq'uest 2 and '3, Lne rulinq is to amend
thc RCquOSL LO any responses to delete the objchious within 14
days.

All righL, RequeaL 4 is communications related Lo any
asscrLion in Lhe motion, which l assume 13 a boj¢b) nwcion,
inc‘_udinq all documents and communications LnaL St. Jude will
offer into evidence on any hearing on the motiona. l.er me say
Lhi$ to SLarL, I'm not going to direct St. Judc 10 iduuLify
What it’€ going to USe. I think LnaL impinges on the Work
product of the attorney So, you eu.n’L get it that way- lt'$
easy LO Lakc a piggy-ba:k ride on imposing couns¢l. I'm no;
going Lo make him do that but Prnduction O[ documents relating
10 FBCtS OF BSSBthOHB in the motion and the obiection i$, once
agaia, overbroad and not proportional. And, wcll, I’ll let St_
Jade respond.

MB. BIALZIK: Heil, aqain, it thc issue 15 Lhat

B;Jud»::l%csponaecnc;e:ptapp`x.m.‘..%

EIW.JJUOURT.COH

 

 

case 13-03033-bjh Doc 56-1 Filed 10/05/13 Emered 10/05/13 23:58:20 Page 26 of 35
casal w-uaoaa-oin Doc n aleu 06¢25:18 Emered 06125;18 15:44:44 Pa_qe 25 or 39

3

m

c,`

15
16
lY
18
13
20
21

22

 

 

this communications idea Lhat we WDTD going 10 have LG qU
nguyen Lhrough archived e~mails or authing that might have a
reference Lo soquhing Seem€d 10 EB Ov&rlv brOdd. WC'vC, yOU
know, wu'vc produced the evidence that we have Lhai w¢ intCnt
to re]y nn. '¢Je've alleged up Lhe actual people nn the qi'ounri
LQ£ amposition and we felt that it was overly broad lot us th
have Lo pc going and searching through archived e-mails Lhat
may or may ncL even exlSL at this POihZ.

THH RUURT: Trustee, anthing 10 add?

t-JR- RUKAVINA: No. I think Your ilorlr>'r has ruled on
LhaL and ; hear you loud and clear about geLLiaq a Sneak peck
c:.-' their evidence. I near you on that, Your Ponor.

THR COURT: Okay. On having Said that again, MY.
Hukavina, I'm hearing some dilliculLy with thc Sighal With
hearing what came through

MR. RDKA‘.=INA: I':u sorry, Yo'.l:' llr.>nor. f`.an you hear
nw auw?

TT'lE (".OT]R"|‘: YGR, l C<=.n.

MR. RUKAVINA; what l was sayinq, tour Honor, was
that l think you've already ruled en the communications part of
lhdl.

THE COURT: Yca.

MR_ RUKAVINA: And I hear you on Lh¢ evitwnce and .
undergLand LnuL you’rc not going to grant that and thet’s ]usL

Fine.

8:.~Ju:le;-Sc31:or.:c<joc::c:pw`.pp'x.036

m.JJCOUR_T.OD¢

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 27 Of 35
Ca$ 18¢03033-bjh DOC 22 Filf.‘d 06}25!18 Erlt£red 06325!18 15;44:44 Page 27 Of 39

3
‘l

5

6
1
8l

9
10
|
12
13

14

l J
J

15

1_

-\.

10
iBl
20
21
22
23
24

25

 

27

TnE CCURT: RighL. So, l think St- dude needs to
mnend its response within 14 days to delete the objchions. l
aqree thaL iL need only comply with the scheduling order For
producLion cf thc exhibits it inLends to inLruduce and l don't
think I need to make any further ruling on thaL.

Ntmber 5, communications between St. undo and third-
parLios related to any demand for payment, claims submitted or
payment received by St. Jude egains: or from such third~party
on account 01 Lhe debtnr'z Luilure to pqy, St. aude said
thcr€'z no documents.

T£u$Lee?

MR. RUKAVZNA: If they delete the general obiections.
then we’rc happy with their response thaL Lhere's no documents.

THH UOURT: SL Jude?

MS. BlALZlK: All right. Wc've already SLaLed in
writinq that we are not withholding anything. Based on genOral
cbjcctions I think we have effectively already done thaL. Sn,
I don’t think thaL there's anthiuq that we're lighting about
hcre.

TUE COURT: Okay. So, amend the response within 14
days to delete the subject to the general responsc. AlJ righ:.
Numher 6, documents and communications ThaL support your
answers tc the interrogatories not oLherwise requested in
another request. f don't know lhaL I need to rule on this

other than Lo direct St Jude Lo amend its response to dcche

ST.=$H¢RR&S;T:ismuCc.‘ntomp;£-_pp‘!.{)£?

WWW.JJCDURT.CUM

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 28 Of 35

C w-O@USS-bih DOC 22 l-'ibed 06125!18 EnleI’Bd 06)`25¥18 15:44!44 Page 28 Ol 39
28
l Lne qeneraL objections or an objections within 14 days. l)oea
2 LnuL make sense Lo you hor.h?
3 }fR. l{:Ji<AVINA: lt does to mc, Your Honor.
4 MS. HTA?.ZIK: `£e.s, Y<)ur I-ZOI‘.or.
bl "."HE COUR'I'; .‘;T. \T'.lde?
6 Mf!. HlALZIK: 'fes, ¥0'.11'Honux_'.
7 ’l'lil-.$ c;()'.$R'E': All righv.. Cuor.‘.. Number 'J', different
8 pricing charged different custom¢rz. ?rusLuc, why is this
el relevant 120 an~,¢Lninq'."
10 bB. RUKA'~HNA: Wcl..'_, Yc>ur Honor, we dick in our

11 :-_;;puns<: admit thaL th.s was a ‘_iLLlc overbroad and perhaps

12 premature I‘_ ls relevant L<.) :.l`.<.\ question ci value fo'r

3 553le -;9]. As Yc)ur lio:'u:>r win hear _LaL¢r, we have sancLhi'ng

el like two h'.ln:.iz'c<.i, three hundred thousand dc).'-..'-ar.-.; cl heart

15 valves that i'1 the last yOar we have nuL been able LO r.;L"ll.

16 Wc're 1<10§<1:=_q Lo donate them Lo a hospital in Indla.

17 Now, this may b\‘.: premature buL ll'.'t’!=! BSSme -- ilan l

i$£|havc no evidence of Lh;::, let’s assume Ll:.-al- :‘.f.- dud<: :.;<3]°:.-< us

19 a hearl. valve 'Fm' $20, 000 but Hayl.::r, 3~.;0'..'. and Wolfe 101

'}.0 $10,000'.> 'T'hat ~.-ouL-.l be re‘le'.rax-.L. But, again, 1 concede that

21 this is overly broad and I Lh"m!< that the C~;urt shou°sd LuaLcuct

22 me Lo discuss i.hl::> with Oppo:-;in<,; uour.$e'! within reason once the

23' gencr@` and boilc:.p]er.e objections ~_>r‘f.‘. removed so wu l;:a.n have a

24 meaninc;tu; discuss'i nn ebouL L'n.i.s.

25 'l'HE COC~_'-{I: .‘.¥1'.. .:ude?

 

E~~*..Ju~;icl'~`m; ponsecont,mpt,.'~y.p'x 028

m.JJODURT.CQ&

 

CaS 18- 3033-b`h DOC 56-1 Fi_|ed 10/05/18 Entered 10/05/18 23:58:20 Page 29 Of 35
18-0303 j‘h Doc 22 Fr|ed 06!25!18 Enlered 06125£`13 15:44:44 Page 29 of 39

29
MS. BlALZIK: Vour Honor, wo adamantTy fool that this
is overbroad and is seeking confidential, irrelevant

propricLary information. Therc is no case law that thc Trustee

 

has poinLed ns zo. we've invited him to find us any case law

5 that would support his idea that pricing that SL. Jnde may have
6 had with other customers could be relevanL no the quesLion of
')‘IvalL;C. There 13 ease .`.aw that wu have citcd. The ger_n¢_m_;_g£
case clear1y staLea that thc invoice price is the prosunptive

8
9 identification of the valuo. He's provided no authoriLy that

 

]*.`I|w<‘:llld Sugge:st that if would be dif§ci'cn";.

And this -- these 503(b}[0] cascs, Yvur Honor, are
12 filed every day, And every day they are for goods sold. hud
13 if there was some authority LhaL backed the inquiry should be
ld|Tooking aL the se11or’s pricing to o;her customers negotiated
15 likely on an individual basis to other customer$:, is relevant
15 Or anme*hing thdL the COth Should be looking into, there would

1? he case law supporting thaL.

is| Tm: <:ouR'.r; Aii :ith..

19 ns. nTALzII<: sc>, 1 ju-.»,'-. l.nj.nk this is --

20 THE COURT: Trus£ce, tina1 rcsponse?

21 MH. RUKAVINA: The §§mqrude na$e, !ou: Honor, eays

 

22| that the price charqu of prosu:uptive, pardon me, 1`.=: the
23 presumpLive price which can be overcome by the wruchc. But,
24 again, I can sec thdL as written Lnis is too broud. And L’d be

Zb|happy to --

Stét&rmqwnw$snwnnnappxnna

HWW.JJOOURT.CUM

 

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Erltered 10/05/18 23258:20 Page 30 Of 35

C

10
11
12
13

l&l

lb

24

25

 

18-03033-17§|1 Doc 22 Filed 06125!18 Enteled 06!25!18 15t44:44 Page 30 of 39

30

TME COURT: Right. I’m going to susLain the SL.
Judo’s objecLion to this. 1 don't think yon’re enLit]ed to ch
inLo St. inde‘n pricing or its relationship with third-partiea-
1 think LhnL is classic proprietary information. had let’s
move now to the second set of requests For production.

Numbc; l ia -- I'm paraphrasing here
comuuj..;ar.ions beL-,,r_~¢n s:r.- Jud<.~ and Richarri Gcnovce-e including
menard oenm.-ese,. Jr., mentioning Wdlr.v‘?- dill¢ including
inv iron and other docurwnts. And Lhe response is overhroad,
uuL proportional Lo the needs of the nase.

Trustee?

MR. RUKAYIEA: Your Honor, request l Lnrougt 3 are
substantially the same. Those are people we believe, iron the
invoiceo, that were salesman er people who delivered Lhe
pny$ical qoodn. hud primarily Lhe ieenes here relate to
communiceiions, which I think Your Hono: haa already ruled on.
nine we nrc requesting uny contracts LhuL St, dude mith have
with these Sa|ESmen.

Now, SL. Jude says LnaL these are erployoes eo there
may very we_l not be any contracts buying ii that'e the
responee- But if they are Lnird-pertv sales pcuplc, then
wheLner they have any contracts is rolevant. Fcr exomple, when
and how and under whaL circumstances did Zhoy Telease a heart
vulv& 10 the debLoL?

$o, ali 01 Ln¢se l through 8 just qO to whaL wc've

§‘_.¢,lu{l£i-'£-g§cm:<:{ki:;`:.+L-`pLAPF`X. 030

UUW.JJCOURT.DUH

 

case 13-03033-bjh Doc 56-1 Filed 10/05/13 Emered 10/05/13 23;53;20 Page 31 of 35
c m-ososa-bjh Doc 22 alert 06¢25/18 Emereu census 15;44.~44 Page 31 ge 39

.`Il
1 already discussed, which is whaL was the aclual praetico on the
2 qronnd, consignment or noL, with respect Lo how and when the
3 debtor ordered a part end how and when St. nude provided that
4 part and how and when Lhe debtor was Lo pay For zhaL part_
5 THZ tounr: nil riqht. well, Lhis is broader than
£`>l contracts .
T St. .hide.?
8 M$. BIALZIK: Yeah. Your Honur, our issue with this

9 was not simply Lhe burden of searching archived e-mails- lt's

 

lC|also Lhat it's extremely broad- lt's talking about any

ll <:Om¥r\'-lni<'!ation$ that relate tn Or menLion the dcbtor‘. This

12 would include everything Lhut he might novo annot his sales

13 territories, his cmnpensetion. And he may well have employment

14 BQrCCrWHLE that talk abOuL his own compensation or benefits or

i£>| how he has a sales :.'»‘_l'at_eqv.

lo l don’t coe now any of this has to do -- pericularly

17 with this limited question oL whether there was a eonsignman

18 inventory- We can look for some e mail communications -- we've

l?|ulr€adv said we’re going co do that -- nuL beyond that, ll it's

20 r-.Oi'. an P. mail Conui\ur.ic'ation that';s directly talking l_mr_u;i;

21 somcLhinq relating to this consignment thccry, T don’t sec how

22 this has any relevanee, particularly because they gun take his

23 deposition.
l And l'd also like to point out Lhat these are -- 1

25 through 3 -- essentially the same request but only this first

ST.Ju:lo?,:zspomaeCoc.:empl.!'.pp'x.OE l

 

l lww.JJcouRT.COM

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 32 Of 35
Cas 18-03033-bjh Doc 22 Filed 06!25!16 Envered 06!25!18 15:44:44 Pagc 32 of 39

!A.l

\.`.\

 

32
one, Richard Genovose, goes to a sales agent who was involved

in Lnu Hnnd terry (phouolie) husineee. The rest are sales

agents gao happened to bo mentioned on FQdEx, And my

understaneing is Lnere’s no suqqeaLion that Fed€x inventory

could have been co:l.~;;ign'aen:.. JL‘:.a clearly delivered by t-'edFIx.

So, aiLoL Mr. Genovese Lnorc's no reason Lhnt any OF these
s.a':es smean have any relevan~:C tO 31'-¥1'-11'£1¢1-

MR. RUKAVIN: Hut, Youc Honor

run COURT: Doc the fact thaL iL’$ Feon doesn'L

preclude n consignment arrangement, l think. You could wede

somcLhing it the hospiLal and they can puL it On the shell in

the supply roemn they keep iL Lor the next procedurc. But ‘-

m;. FsrALzzK; '-_=,ut they hill Lor lt. four Honor.
'1'||H l§{)llRT: -- bc that 33 it may --
MS. B]Ah%lR: BuL Lhcy bill for it lnmcdlately. 30

Lhon it’s not a consignment because lL'S paid For immediaLClY,
which means it’s noL uomuLning where it’s san by Fed§x and
hole gnLil same lacey QQLQ, it’s billed for eunLemporaneously

with Foezx, 50 there‘; no way that that could be part OF acme
gori of consignmenL anCntOTy.

MR. RUKAVINA: Your Hoho¥, this is parL o[ what We
nLtempted to dioonss during our discove€y nnnferenxe dispute
cnll, what the Trustee wants, only, are communications LhJL
mention Lne debtor and only any contracts thaL govern Mr.

Eenovese’s cr Lhesc other saleumcn’s deliveries and releasea-

St,_;;\;d:$c:po;sccunicuphipp`!{.CZ¥-Z

WWW.JJCOURT-COM

 

CaSe lS-OSOSS-bgh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 33 Of 35

C

ll
12
13

14

21
22
23
24
25

 

 

 

18-0303 bih DOC 22 Filed UGJZS)'.'LB Emeft:d 06!25!18 15:44:44 Page 33 u¢ 39

33
WQ don't want emDTOVmEUt fileS. WC don’L want disciplinary
fiie$. WR dOh'f Want tax filcv. Wc don't care about other
hospitaTS.

SO, whuL we wanL are communications that mention Lhc
dethY, Which l think YOuL HOnor has covered and then
cunLracis, il any, and there may very well no; be LhaL -- where
Hr. dude tells Mr. Gcnovcsc or Lhcue oLher peopie, nkay, here
is whcn, how and why you reieaae a particular good Lu the
debtor.

THH COURT: All righL. LeL me see if T can parse
Lhis. You’Lv saLisfied with my order with regard to
communications that that is broad enough to cover
communiCaLions Lnat these employees concerning walnuL Hill,
correct?

MR. HUKAVINA: AgsoluLeiV, Your Honor. Yes,

THE COURT: All riqht. an, 1Qt’s go to employment
nontracts. $t. dude, do these conLracLs, asauminq there are
COhZYaCt$, I happen Lo know uoL wiLh St. Jude but other medical
Snppiy businesse$, that thcrc arc. i£ Lhere -- even if there's
an employee reluLionship, there is a Contzact governing LnaL
relatinnship. uo those conLracLs wiLh Sh- Jude address
delivery 01 product to haspita1s in any way thai woulu Louch on
any 05 the issues herc?

NB. BIALZIK: Youc Honor, we asked Sn. duda and they

indicaLed thaL they don’z have some sort of global emplomenL

St&mkRqunm£amampumpwnH$

UUW.JJCDURT.CUH

 

 

CaSe 18-03033-bjh DOC 56-1 Filed 10/05/18 Entered 10/05/18 23258:20 Page 34 Of 35
CaS 1503033-bjh DOC 22 Filed 05125!18 Em€r€d 06¢25}18 151¢4144 Page 34 0[ 39

22
23
24

25

 

 

34
contract tnaL would Louch on thiS. Wh$t they miqht have arc
agreements regarding compensuLiCn Or bcncfit$. Huf the dOn't
have a contract with these sales nguan Lhni govDZnS the mann&T
in which they pcciorm Lhcir job and 13 Nhat we'v& been told by
SL. JLKR:.

MR. REKAVINA: Ana, Your acnor, we would take that as
d response Lo thi$ discovery request if that is, in tacL, an
casc. No problcm.

do this. in

(')

THE COCRT: All LighL. SO, lDt'
eliminate guy ambiguity, and l know you know that if some
document turns up iate: cnc, iL's nOL going LU rCflOCt well OU
Lhc panic$, 50, you can amend your responses to RequeeL 1
throuqh N, I guess “N" being 9, thc second set of requests for
production to remove the general oijcLionS and the thefs
direcLed tc breadth of discovery and the burdensome nature Oi
the discovery Lu spcuily Laat there are no contracts, riqht?
And l think my ruling on communications in Lhc Iif$t SHt OF
requests addresses cvcrthing cl$w. So, if W& have to tweak
those responses tn reflect that, I Lhink lhaL Covcrs it.

Now, wnaL arc we left now?

NB. HUKAVINA: l think we're left wiLh Number 9.
You: Honor jusL ruled Cn Numb¢t 9 l dnh't know if you
intended mo or noL. Numbui 9 is really cumulative of
everything else we've discussed Loduy.

THE CCURT: Uh_ Yes. T’m sorrv. I thouth Numbcc 9

St..J‘.;dc"n/.:sp:ascco:bcmp;.’w ;.r'z.OZ&

WWN.JJOOURT.COM

 

Case 18- 3033-bjh Doc 56-1 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 35 of 35
C 18-030334:}31 Doc 22 Filed 06125!18 Enhered 06125!18 15:44;44 Page 35 of 39

35
was in light of our argument -- Number 9 was yet anoLher
empluyu<:.

M.={. HUKAVINA: lt.'$ just -~
l|`||Ei COURT: ()l<'ay.
MR. RUKAVINA: -- cumulaLive of everything clsc. 80

I think if the Court has ruled on comm'.mir:at.ions and ]' think il
St. Jut£f_-' responds that there arc no cont.racL.-_; other than been
pi'odu<?ed, then I Ll'.'fnk we'rc £ine.

THE COURT: Riqht. l Lhink Reques; Number 9 is
10 cumulative 30 'm going to susLain St. Jude’s objection to
ll request Numbcr 9 as cumulaLive.
12 Is that expliciL enough for everyonc?

13 MH, RUKAVINA: lt is rcr the Trustee, ¥cur Honor.

 

The iasL Lhinq we had was we have requested reasonable

15 aLLo:ney'a Fee$.

16 THE COURT: Righc. Z'm noL going to award attorney's
l?lfc¢s. I think thaL St. Jude made it’s ohjchions in good Laith
18 and both of you are coming bulore a new judge for T.h<_~. Lirst

19 Limc. so, ? think Lnis is passionate advocacy ia a good

20 Lhinq. 3 think that maybe we qot a little bit out 0£ hand on
2?|thl=. I don’t zhink Lhat - l think thero's more heat than

22 light generated in this dispute. All i'iqht'.? l.et mc put it

23 LhaL waY FO¥' thL" scientists among you_

24| So, I'm not going Lo award artorney's fees buL I

25 would prefer not to soc a motion like Lnis again. 50 please

 

SS.¢.Iu€£&lTespsnscCa:macnp?.App'x_ 055

M_JJCOURT . CG‘I

 

